DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. Applicant mainly argues that the cited prior art fails to teach “at least one light source configured to emit a beam of light at a wavelength to enable non- contact optical cleaning of the window, the wavelength being selected to reduce interaction with the window while heating a thin layer of fluid in contact with the window,” as recited in claim 1, since “neither Jones nor Marley teaches the direct heating of the fluid described in the instant application” (Remarks, pg. 5, last paragraph). However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., direct heating of a fluid by a light source) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the claim 1 requires in part “at least one light source configured to emit a beam of light at a wavelength to enable non-contact optical cleaning of the window, the wavelength being selected to reduce interaction with the window while heating a thin layer of fluid in contact with the window,” wherein emphasis is directed to the underlined phrases. It is the examiner’s understanding that the phrases non-contact and reduced interaction with the window do not necessarily mean wherein the light source directly heats the fluid without heating the window. Given its broadest reasonable interpretation, Marley teaches wherein LESs 125 heat the air within the assembly such that the heated air then heats the window to then heat a fluid to reduce accumulation. The heating of the air within the assembly is considered to read over the non-contact optical cleaning, wherein the heated air reduces interaction with the window, compared to an in-contact heating element. As such, the rejected is deemed proper and therefore made final.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20170241899 A1) in view of Marley (US 20120201031 A1).
With regards to claim 1, Jones teaches a system comprising: a window 4, the window being at least semi-transparent to permit light to travel through the window [0091]; and a heater which is operable to locally heat the window, thereby cleaning the surface of the window in contact with a fluid [0013]. Jones does not teach the claimed light source. Marley teaches a system comprising a means to heat a window, wherein said means may comprise heating element [0002] or at least one light source 125 configured to emit a beam of light at a wavelength to enable non-contact optical cleaning of the window, the wavelength being selected to reduce interaction with the window while heating a thin layer of fluid in contact with the window [0002, 0035]. Modifying Jones with the claimed light source as taught by Marley would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.
With regards to claim 2, Marley does not teach wherein the wavelength is selected, at least in part, on a property of the fluid. Nevertheless, such a modification would have been known and considered an obvious matter of design choice to effectively remove various fluids from the window.
With regards to claim 3, Jones, as modified by Marley, teaches a second light source 1, the second light source emitting light for performing downhole measurements [0089-0090], the second light source being different from the at least one light source.
With regards to claim 4, Jones discloses a window but does not specify the claimed shape. However, it is noted that the claimed window shapes were already well known in the art. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Jones with the claimed window to optimize fluid analysis.
With regards to claims 5 and 6, the combination of Jones and Marley teaches wherein the at least one light source comprises a plurality of LEDs (Marley [0035]), but does not teach the at least one light source as claimed. Nevertheless, the type of light source and the different wavelengths were already known in the art. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify the combination of Jones and Marley with the claimed at least one light source to effectively clean the window depending upon the type of fluid in contact with said fluid.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884